In his motion for rehearing appellant urges that we are in error in disposing of his contention that the court should have instructed on appellant's right of defense against an attack less than one threatening death or serious bodily injury. The court has had occasion many times to write upon this subject, and now calls attention to the fact that in most of the cases where such instruction has not been given and its omission held error will be found to be those in which convictions were for aggravated assault. See Hix v. State, 51 Tex.Crim. Rep.; Rojas v. State, 91 S.W.2d 370; *Page 302 
Greer v. State, 120 Tex.Crim. Rep., 47 S.W.2d 831; DeShazo v. State, 118 Tex.Crim. Rep., 37 S.W.2d 751; Nash v. State, 108 Tex.Crim. Rep., 1 S.W.2d 635; Schutz v. State, 96 Tex.Crim. Rep., 257 S.W. 800; Britton v. State, 95 Tex.Crim. Rep., 253 S.W. 519. In the following cases convictions were for a higher grade than aggravated assault. Lusk v. State, 100 S.W.2d 369; Holland v. State, 118 Tex.Crim. Rep., 39 S.W.2d 35; Forest v. State, 108 Tex.Crim. Rep., 300 S.W. 51; Taylor v. State, 122 Tex.Crim. Rep., 56 S.W.2d 646. In none of the cases mentioned do we find a charge similar to that given by the court in the instant case. Art. 1223 P. C. in substance provides that if the weapon or means used by a party attempting to commit murder, etc., is such as would have been calculated to produce that result, it is to be presumed that the person so using them designed to inflict the injury. It will be observed that the court extended the charge in the present case beyond the statute. The defense made by appellant and his witnesses was that Washington was striking at appellant with a pistol, it apparently not being used in such manner as would have been calculated to result in the death of appellant. Notwithstanding, the court told the jury that if Washington was advancing upon appellant in a threatening manner with a pistol — apparently regardless of the manner in which he was using the pistol — that appellant had the right to presume that Washington intended to inflict serious bodily injury, and that appellant under such circumstances would be justified in usingany means at his command to prevent injury to himself; and further told the jury if they had a reasonable doubt that Washington was advancing upon appellant with a pistol in his hand to acquit him. It may be that if appellant had been convicted of an aggravated assault we would have had a closer question than is here presented. However, when legal effect is given to the instruction mentioned it told the jury that it was a presumption of law that Washington intended to inflict upon appellant serious bodily injury and that appellant could under the circumstances resort to any means to prevent injury to himself. It was by reason of the peculiar wording of the charge we reached the conclusion that no reversible error was presented. We again call attention to the fact that in none of the cases cited does such a charge as was here given appear.
Appellant's motion for rehearing is overruled.
Overruled. *Page 303